United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40070
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALFONSO ELIZALDE-SANCHEZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:04-CR-674-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Alfonso Elizalde-Sanchez (Elizalde) appeals his sentence for

being present in the United States after having been deported

following a felony conviction.    For the first time on appeal,

Elizalde asserts that the district court’s belief during

sentencing that the Federal Sentencing Guidelines were mandatory,

rather than advisory, is reversible error under United States v.

Booker, 543 U.S. 220 (2005).    In his plea agreement, Elizalde

waived his right to appeal his sentence, and this waiver

encompasses his Booker claim.    See United States v. Burns,       433

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40070
                                -2-

F.3d 442, 446-50 (5th Cir. 2005); United States v. Bond, 414 F.3d
542, 545-46 (5th Cir. 2005); United States v. McKinney, 406 F.3d
744, 746-47 (5th Cir. 2005).   This portion of the appeal is

therefore dismissed.

     Elizalde asserts that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b) are unconstitutional.

Elizalde’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Elizalde contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S.
466 (2000), we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.   See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126
S. Ct. 298 (2005).   Elizalde properly concedes that his argument

is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED IN PART; DISMISSED IN PART.